Citation Nr: 1236820	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a entitlement to a TDIU rating.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; diabetes mellitus, rated 20 percent; irritable bowel syndrome, rated 10 percent; and erectile dysfunction, rated 0 percent.  His combined rating is 80 percent. 

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2009, and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that the service-connected PTSD, diabetes mellitus, and irritable bowel syndrome, prevent him from engaging in substantially gainful employment.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching that determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b) (2011).

The evidence shows that the Veteran has a number of nonservice-connected disabilities, to include hypertension, hyperlipidemia, obesity, rotator cuff injury, high cholesterol, arthritis, and degenerative disc disease of the lumbar spine.  The Veteran's service-connected PTSD is rated 70 percent.  Service connection is also in effect for diabetes mellitus, rated 20 percent, irritable bowel syndrome, rated 10 percent, and erectile dysfunction, rated 0 percent.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The remaining question before the Board is whether the Veteran is unemployable solely by reason of his service-connected disabilities, taking into account his educational and occupational background. 

A review of the record shows that the Veteran's highest education level achieved is high school.  The Veteran was employed as a letter carrier for the United States Postal Service from 1970 to 2001, when he became eligible to retire.  He denied attempting to obtain employment since his retirement.  In July 2009, he denied losing any time from work during his last year of employment due to disability and reportedly no concessions were made due to his disabilities. 

The Veteran underwent a VA PTSD examination in May 2007.  The Veteran reported hypervigilence, nightmares, flashbacks, survivor guilt, self-isolation, increased anger, problems sleeping, daily intrusive thoughts, spontaneous crying spells, depression, anxiety, and exaggerated startle reflex.  He stated that he was bored by his daily routine and could easily sleep the day away.  There was no history of psychiatric inpatient treatment.  The Veteran denied hallucinations or delusions.  Suicidal thoughts were described as fleeting and never acted upon.  Mood was depressed.  His appearance was described raggedy.  A Global Assessment of Functioning (GAF) score of 42 was assigned.  When evaluating a psychological disability, the examiner often provides a GAF score.  A GAF of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2011).  The examiner opined that it seemed most unlikely that the Veteran would be able to resume employment at his old job at that time, due to general emotional malaise and specific symptoms he experienced.  Social functioning appeared sub-optimal in all areas of social endeavor, with more significant impact.  His prospects for readjustment were described as guarded to fair.  

On VA examination in September 2008, the Veteran reported episodic attacks of diarrhea, less than weekly, and monthly complaints of intestinal pain.  There was no history of nausea, vomiting, constipation, or ulcerative colitis, and there were no episodes of abdominal colic or abdominal extension.  Physical examination showed that his overall general health was good.  There was no evidence of any weight change, no evidence of significant weight loss or malnutrition and no signs of anemia.  There was reported tenderness in the right latter upper quadrant.  The Veteran reported having retired in 2001 because he became eligible by age and work duration.  The examiner diagnosed irritable bowel syndrome.  While the examiner indicated that the Veteran was not employed at that time, the examiner opined that the Veteran's disability had no effect on the Veteran's usual daily activities.  

On VA PTSD examination in December 2008, the Veteran related having had difficulties with his supervisors and co-workers in his previous employment from which he retired in 2001.  He reported diminished interest in activities he once preferred.  He complained of restricted range of emotional responsivity, feelings of detachment and estrangement from others, nightmares, and flashbacks approximately four times per week.  The examiner noted increased arousal, sleep difficulties, irritability, anger, difficulty with concentration, hypervigilance, and heightened startle response.  Interpersonal relationships were moderately disturbed and he denied having any genuine friendships.  His marital relationship was reportedly very strained.  On examination, the Veteran appeared emotionally stressed.  He averted eye contact and was described as raggedly attired.  His speech was relevant.  He denied visual or auditory hallucinations.  Remote, short-term, and immediate memory appeared compromised by distractibility.  His mood was depressed and very anxious.  The examiner noted considerable survivor's guilt related to his combat experiences in Vietnam.  The Veteran endorsed occasional suicidal ideation.  His GAF score was 39, denoting severe symptoms.  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2011).  The examiner indicated that although the Veteran reported increased subjective emotional distress, there appeared to be little change in the intensity of symptomatology or functional impairment since his most recent examination.  The VA examiner noted a continued gradual decline in the Veteran's level of functioning, although examination did not result in identification of any substantial new deficits.  Social functioning appeared sub-optimal in all areas of social endeavor.  There appeared to be no periods of symptom remission since he was last examined.  His prospects for readjustment were described as guarded to fair.  

On VA general examination in August 2009, the examiner noted that the Veteran's colitis was progressively worse.  The Veteran reported episodic attacks of diarrhea, less than weekly, as well as monthly complaints of intestinal pain and lasting one to two hours.  Treatment consisted of medication.  There was no history of nausea, vomiting, constipation, or ulcerative colitis, and there were no episodes of abdominal colic or abdominal extension.  The examiner also noted diabetes mellitus controlled by diet and exercise and indicated that the Veteran's activities were not limited by diabetes.  The examiner diagnosed diabetes mellitus, erectile dysfunction, colitis, and GERD, and opined that the Veteran's disabilities had no effect on the Veteran's usual daily activities, nor was there any significant effect on the Veteran's usual occupation.  The examiner determined that the Veteran's service-connected colitis would cause the Veteran to take frequent breaks when having an attack, but exacerbations would not make the Veteran unemployable.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine had significant effects on his employability, due to decreased mobility and problems with lifting and carrying.  

On VA PTSD examination in September 2009, the Veteran reported some functional decline in daily activities due to distractibility, outbursts of anger, difficulty concentrating, hypervigilence, exaggerated startle response, forgetfulness, extreme irritability, and increased frequency of nightmares.  The Veteran also endorsed low energy and isolation.  He related hypersomnia and stated that he slept at least seven hours at night with daily naps, for a total six or seven additional hours.  His marriage was strained and the Veteran stated that he and his spouse did not do much together.  Reportedly he retired in 2001 when he became eligible by age or duration of work.  Recreationally, the Veteran reported bowling once a week.  Treatment consisted of medication with no history of psychiatric hospitalizations.  He denied suicidal or homicidal ideation.  On examination, the Veteran was described as clean and casually dressed.  Memory was moderately impaired.  Mood was depressed and anxious.  The examiner found that the Veteran's PTSD symptoms were moderately severe and had increased over the past several years.  The examiner opined that the Veteran's psychiatric symptoms did not result in a total occupational and social impairment.  Rather, the Veteran's psychiatric symptomatology was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, and thinking or mood.  His prognosis was fair in terms of stabilization of psychiatric condition and functional impairment, but it seemed guarded or poor with regards to improvement.  

In September 2009, the Veteran reported that his blood sugar had gotten out of control and he had been put on medication.  A VA treatment report in October 2009 shows the Veteran had been experiencing diarrhea ever since he was started on new medication for treatment of diabetes mellitus.  The records show treatment for colitis with medication.  

The VA treatment reports show that that the Veteran was seen regularly by a psychiatrist for medication management of PTSD.  The Veteran's mood was chronically anxious and he was disheveled in appearance.  In June 2008, the Veteran related that his PTSD medication had recently been severely increased, which he attributed to an increase in severity.  In July 2008, the Veteran reported occasional thoughts of suicide with no plan or intent.  In January 2009 the clinician noted that the Veteran appeared well and animated, with a good sense of humor.  He did not exhibit anxiety or depression.  The clinician found that the Veteran seemed fine.  He was advised to continue on the same medications, to be seen on follow up in six months.  A clinical treatment note in April 2010, shows that the Veteran's psychiatric medications were increased in dosage effective January 2010, due to the Veteran's reports of feeling irritable, cranky and argumentative.  The Veteran stated that the increase in medication had not been very helpful and related an episode of road rage, along with a couple of arguments.  It was noted that the Veteran was participating in anger management classes.  

In a statement in June 2010, the Veteran asserted that he should be awarded TDIU because his psychiatric condition had deteriorated as evidenced by the fact that his medication dosage had been increased.  He also reported being thrown out of anger management classes in June 2010.

The Veteran relates unemployment to his service-connected disabilities.  Where the determinative issue involves the question of whether the severity of the service-connected disabilities prevent employment, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2011).

As a lay person, the Veteran is not qualified through education, training, and expertise to offer an opinion on medical causation, where a lay assertion on medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the Board finds that the Veteran's statements, relating his lack of employment to his service-connected disabilities, are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  While a VA examiner in May 2007 opined that it seemed most unlikely that the Veteran would be able to resume employment at his old job at that time due to general emotional malaise and specific symptoms he experienced, the examiner did not find that the Veteran's psychiatric symptomatology rendered him unemployable, or that it precluded the Veteran from securing or following a substantially gainful occupation other than the previously held position.  Moreover, the examiner determined that the Veteran's prospects for readjustment were guarded to fair which is inconsistent with a finding that the Veteran's PTSD was so severe that it rendered him unemployable.  In December 2008, the examiner assigned a GAF score of 39, denoting severe symptoms, and determined that although the Veteran reported increased subjective emotional distress, there appeared to be little change in the intensity of symptomatology or functional impairment since his most recent examination.  His prospects for readjustment remained guarded to fair.  

Similarly, on VA PTSD examination in September 2009, the examiner opined that the Veteran's psychiatric symptoms did not result in a total occupational and social impairment.  Rather, the Veteran's psychiatric symptomatology was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, and thinking or mood.  His prognosis remained fair in terms of stabilization of psychiatric condition and functional impairment, but it seemed guarded or poor with regards to improvement.  While the evidence shows that the Veteran's psychiatric medication dosage has increased over time, indicative of an increase in severity, there is no indication that the Veteran's PTSD renders him unemployable.  In this regard, the Board notes that the Veteran's service-connected PTSD has been assigned a 70 percent disability rating, which contemplates significant impairment in earning capacity.  Significantly, there is no contrary clinical evidence of record indicating that the Veteran's PTSD prevents him from securing or following a substantially gainful occupation.

With respect to the Veteran's other service-connected disabilities, in September 2008, a VA examiner opined that the Veteran's irritable bowel syndrome had no effect on the Veteran's usual daily activities.  On VA general examination in August 2009, the examiner diagnosed diabetes mellitus, erectile dysfunction, colitis and GERD, and opined that the Veteran's disabilities had no effect on the Veteran's usual daily activities, nor was there any significant effect on the Veteran's usual occupation.  The examiner determined that the Veteran's service-connected colitis would cause the Veteran to take frequent breaks when having an attack, but exacerbations would not render the Veteran unemployable.  The examiner opined that the Veteran's nonservice-connected degenerative disc disease of the lumbar spine had significant effects on his employability, due to decreased mobility and problems with lifting and carrying.  While subsequent treatment notes show that the Veteran was prescribed medication for diabetes mellitus, there is no indication that the disability became so severe as to render the Veteran unemployable. 

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities, particularly his PTSD, diabetes mellitus, and irritable bowel syndrome, on his occupational and social functioning.  Those problems, however, are compensated by his current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his PTSD, diabetes mellitus, and irritable bowel syndrome, may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 80 percent rating, which contemplates significant impairment in earning capacity.  In this case, the preponderance of the evidence is against a finding of total individual unemployability based solely on these disabilities.  38 C.F.R. § 4.1 (2011).  No competent medical evidence shows that the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation. 

Based upon the foregoing, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Although the evidence of record indicates that the Veteran has not worked since 2001, the preponderance of the evidence is against finding that his service-connected disabilities alone have caused his unemployability.  The evidence shows that the Veteran stopped working when he retired due to age and length of service.

The Veteran asserts that he is unemployable due to his service-connected disabilities, but the preponderance of the competent evidence of record is against a finding that those disabilities preclude him from gainful employment.  The Board therefore concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2011).  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined disability evaluation of 80 percent, the preponderance of the evidence is against the claim.  Accordingly, the Board finds that a total disability rating based upon individual unemployability due to service-connected disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


